641 F.2d 733
LaVern L. ZAEHRINGER, Appellant,v.Lou V. BREWER, Warden, Iowa State Penitentiary, Appellee.
No. 79-1812.
United States Court of Appeals,Eighth Circuit.
May 14, 1981.

Robert Bartels and Mark Genereux, Iowa City, Iowa, for appellant.
Thomas J. Miller, Atty. Gen. of Iowa, Des Moines, Iowa, Thomas D. McGrane, Asst. Atty. Gen., for appellee.
Before LAY, Chief Judge, BRIGHT and HENLEY, Circuit Judges.


1
PER CURIAM ON REHEARING.


2
Subsequent to the filing of petition for rehearing herein, 635 F.2d 734 (8th Cir.), the Supreme Court handed down its opinion in Chandler v. Florida, -- U.S. --, 101 S.Ct. 802, 66 L.Ed.2d 740 (1981), and appellant filed his supplemental petition for rehearing.


3
We have considered the petition and supplemental petition in light of Chandler.  While there is language in our opinion filed December 24, 1980 that might be said to be somewhat in conflict with some language used by the Supreme Court in Chandler, even so nothing in Chandler suggests a result here other than affirmance of the judgment of the district court.  Thus, since under any reasoned application of Chandler to the facts now before us our result would be the same, we conclude that rehearing should be, and it is, denied.